DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final office action is in response to the amendment filed on 12/16/2020. Claims 1-11, and 13-15 are pending. Claims 1, 4, 7, 8, 9, 11, and 13-15 are currently amended. Claims 1 and 11 are independent claims. Claims 12 and 16-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “…display, through the display, a user interface comprising at least one executable object for controlling the multimedia content…” and Claim 11 repeats the same limitation. It is not clear where the display is, if it is the electronic device or the external electronic device and what the executable object is. Applicant in their remarks cites Specification Page 58, first full paragraph as the supporting subject matter but the specification simply repeats the claim language. Simply restating the function recited in the claim indicates that the specification is not written with sufficient detail and does not satisfy the written description requirements. 
Claim limitation appears to be based on Figures 22A and 22B from the original disclosure. The corresponding paragraph (in the PGPub) appears to be Par.[0225] which describes the electronic device sending the external electronic device a message for providing a notification in the external electronic device. The following paragraph, Par.[0226] describes receiving another message from (a server or) the external electronic device that the external electronic device is allowed to continuously reproduce content and it is not clear if this message corresponds to the user input to the notification on the external electronic device shown in Figure 22B. Additionally, Par.[0226] does not clearly describe which device displays the user interface comprising at least one executable object and it is not clear what that executable object is. 
Dependent claims do not cure the deficiency and are therefore, rejected based on the same rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…display, through the display, a user interface comprising at least one executable object for controlling the multimedia content…”. It is not clear where the display is, if it is the electronic device or the external electronic device and what the executable object is. Claim 11 repeats above limitation. Applicant in their remarks cites Specification Page 58, first full paragraph as the supporting subject matter but the specification simply repeats the claim language. Simply restating the function recited in the claim indicates that the specification is not written with sufficient detail and does not satisfy the written description requirements. Dependent claims do not cure the deficiency and are therefore, rejected based on the same rationale. 
Claim 1 recites the limitation “for controlling the multimedia content which is being continuously reproduced in the external electronic device” and this limitation reads like a whereby clause and as an intended result. The claim limitation is not given any patentable weight, see MPEP 2111.04. Additionally, the external electronic device is being set up to reproduce multimedia content being played on the electronic device and for that reason, the limitation “…multimedia content which is being continuously reproduced in the external electronic device” does not make sense because the external electronic device is not yet set up to continuously reproducing content. Claim 11 recites similar limitation and therefore, rejected based on the same rationale. Dependent claims do not remedy the deficiency and are rejected based on the same rationale. 
Claim 1 recites the limitation “after initiation of the reproduction of the multimedia content” and it is unclear if this is referring to the previous step where the multimedia content is reproduced in the electronic device or the beginning of the process of initiating a continuous play on another external device. Claim 11 repeats the same limitation and analyzed in a similar way. Dependent claims do not remedy the deficiency and are rejected based on the same rationale. 
Claim 5 recites the limitation “a specified time” and it is unclear what this is in reference to. For examining purposes, it is interpreted broadly as referring to a time constraint such as time period within which either the electronic device or the external device is identified as connectable before either initiating or releasing the reproduction of the multimedia content on that device and an examination of the specification indicates that the connectability question appears to refer to pairing issues. 
Claim 14 recites the limitation “…external electronic device based on a current time…” and the term “current time” is undefined and ambiguous as in current time of or for what and requires a reference point/context; if it is referring to the time of day at which the continuous play is to be initiated on a particular device or that a particular device is selected based on time of day, the claim should clearly recite the limitation as such. Based on specification Par.[0139] it appears that it is related to history of use and time of day consideration. Claim 15 recites such limitations. Ideally, claims 14 and 15 should be recited together in one claim to recite history of use and time of day consideration and to select a device based on the current time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Je-Hwan Seo (US 2016/0366468 A1, hereinafter Seo).
Regarding claim 1, Seo teaches An electronic device, comprising:
a memory configured to store instructions; at least one communication circuitry; at least one display, [Figure 3B and Figure 2; see portable device]; and at least one processor configured to, when executing the instructions:
reproduce multimedia content in the electronic device, [Figure 1B shows reproducing content on the portable device; see also Figure 8];
after initiation of the reproduction of the multimedia content, identify, through the at least one communication circuitry, whether the electronic device is connectable with an external electronic device interlocked with the electronic device, [Figure 5 shows checking if degree of proximity between the two devices satisfies a predefined condition (~whether connectable external device)]; and
superimpose and display, on a screen which is being displayed through the at least one display, a visual object indicating that the external electronic device is capable of continuously reproducing the multimedia content from a time at which reproduction of the multimedia content has been progressed in the electronic device, based on identifying whether the electronic device is connectable with the external electronic device interlocked with the electronic device, [Figure 5 shows outputting notification inquiring about continuous play; Figure 1B (and Par.[0073]) shows notification (visual object) and continuous play from portable device to TV; Figure 18 shows the notification for continuous play from smart phone (~electronic device) to TV (~external electronic device)]; and
in response to identifying that the external electronic device is authorized to continuously reproduce the multimedia content based on a response to the visual object, display, though the display, a user interface comprising at least one executable object for controlling the multimedia content which is being continuously reproduced in the external electronic device, [authorization in the recited limitation refers to whether the service allows the other device to continuously produce content and Par.[0073] and Figure 1B describes checking to see if the external device (such as TV) is allowed to reproduce content shown on the electronic device; see 112b rejection about executable object and it is not clear from the specification what executable object is displayed on the user interface]. 

Regarding claim 2, Seo teaches the electronic device of claim 1, and Seo teaches wherein the at least one processor is further configured to, when executing the instructions:
while displaying the visual object through the at least one display, receive a user input to an object comprised in the visual object and displayed, in order to allow the external electronic device to continuously reproduce the multimedia content, ; and
in response to receiving the user input, send a message requesting the external electronic device to continuously reproduce the multimedia content to a server interlocked with the external electronic device and the electronic device, [Figure 5 among others describes outputting notification and receiving user input and continuously reproducing content on the other device; see also Figures 18 and 19 where the command to the other device to continuously reproduce content is sent based on user input].
Regarding claim 4, Seo teaches the electronic device of claim 1, and Seo teaches wherein the at least one processor is further configured to, when executing the instructions:
reproduce the multimedia content in the electronic device by using a first application, [Figure 1B among others cited above shows reproducing content on the portable device and Par.[0073] describes content streaming on a portable device using a first application];
identify whether the electronic device is connectable with the external electronic device interlocked with the electronic device by using a second application distinguished from the first application, [Figure 8 shows that there is a second application to facilitate to continuously reproduce content on a second device and to check if that application is installed on the second device and if it is not, installing the second application before continuously reproducing content on that device; see Figure 5 and elements 530 and 540 for context for Figure 8], and
display the visual object by using the second application, based on identifying whether the electronic device is connectable with the external electronic device interlocked with the electronic device, [Figure 8 shows if the second application is installed, using it to output notification, see elements 810, 850].
 Regarding claim 5, Seo discloses the electronic device of claim 1, and Seo teaches wherein the at least one processor is further configured to, when executing the instructions: while reproducing the multimedia content in the electronic device, receive an input for stopping the reproduction of the multimedia content in the electronic device; and identify whether the electronic device is connectable with the external electronic device, before a specified time elapses from a time of receiving the input for stopping the reproduction of the multimedia content in the electronic device, [these two steps happen in sequence in Seo: Figure 5 shows content plays on the second device after receiving user input and content reproduction is stopped on the first device, Par.[0072]-[0073] in reference to Figure 1B describes the same scenario of moving content reproduction from smart phone to a TV; the ‘specified time’ may refer to checking whether the continuous reproduction application is installed in the two devices so that they are connectable as shown in Figure 8; see the 112b rejection].
Regarding claim 6, Seo discloses the electronic device of claim 1, and Seo teaches wherein the at least one processor is further configured to, when executing the instructions, while reproducing the multimedia content in the electronic device, identify whether the electronic device is connectable with the external electronic device, [Figure 8 shows checking to see if the application that facilitates continuous reproduction is installed the device (identify whether connectable)]. 
Regarding claim 8, Seo discloses the electronic device of claim 1, and Seo teaches identify whether the electronic device is connectable with a plurality of external electronic devices interlocked with the electronic device, [Par. [0092] describes multiple portable devices and a separate content producing device as also shown in Figure 2; Figure 8 shows verifying if the needed software is installed in the ‘other’ device (whether connectable external device) before outputting notification; Figure 5 shows checking if degree of proximity between the two devices satisfies a predefined condition (~whether connectable external device)];
in response to identifying whether the electronic device is connectable with the plurality of external electronic devices, identify an external electronic device located in a place closest to the electronic device among the plurality of external electronic devices, [As shown in Figure 5, a degree of proximity between devices is used to determine which are connectable for reproducing content; Figure 8 shows verifying if the needed software is installed in the ‘other’ device (whether connectable external device) before outputting notification; Figure 5 shows checking if degree of proximity between the two devices satisfies a predefined condition (~whether connectable external device) and choosing the device that has high RSSI and also high proximity (closest)]; and
in response to identifying the external electronic device located in the place closest to the electronic device among the plurality of external electronic devices, display the visual object through the at least one display, [Figure 5 shows outputting notification inquiring about continuous play; Figure 1B (and Par.[0073]) shows notification (visual object) and continuous play from portable device to TV; Figure 18 shows the notification for continuous play from smart phone (~electronic device) to TV (~external electronic device)]. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Il-Woo Park, (US 2015/0195323 A1, hereinafter, Park).
Regarding claim 3, Seo discloses the electronic device of claim 2, and Seo teaches a first application which is used to reproduce the multimedia content in the electronic device and a second application which is used to identify whether the electronic device is connectible with the external electronic device, [Figure 1B among others cited above shows reproducing content on the portable device and Par.[0073] describes content streaming on a portable device using a first application; Figure 8 shows that there is a second application to facilitate to continuously reproduce content on a second device and to check if that application is installed on the second device and if it is not, installing the second application before continuously reproducing content on that device; see Figure 5 and elements 530 and 540 for context for Figure 8]; Seo does not explicitly teach wherein the message sent to the server comprises data about a user account;
However, in an analogous art, Park teaches wherein the message sent to the server comprises data about a user account, [Figure 3 shows the workflow for the scenario of portable device content moved to TV, the same as in claim 1 and 3; Figure 3 also shows transmitting device ID of mobile terminal (~ data about user account for 1st application) and device ID of display device (~ data about user account for the second application) to the streaming server];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include data about user account to the server to continuously reproduce content on the external electronic device. The motivation/suggestion would have been to make sure that the device IDs provided are authorized to receive the service, [Park: Abstract]. 

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Akshay Kannan, (US 2014/0053078 A1, hereinafter Kannan).
Regarding claim 7, Seo discloses the electronic device of claim 1, and Seo teaches identify whether the electronic device is connectable with a plurality of external electronic devices interlocked with the electronic device, [Par. [0092] describes multiple portable devices and a separate content producing device as also shown in Figure 2; Figure 8 shows verifying if the needed software is installed in the ‘other’ device (whether connectable external device) before outputting notification; Figure 5 shows checking if degree of proximity between the two devices satisfies a predefined condition (~whether connectable external device)]; 
in response to identifying of the external electronic device, display the visual object through the at least one display, [Figure 5 shows outputting notification inquiring about continuous play; Figure 1B (and Par.[0073]) shows notification (visual object) and continuous play from portable device to TV; Figure 18 shows the notification for continuous play from smart phone (~electronic device) to TV (~external electronic device)]
Seo does not explicitly teach identify an external electronic device corresponding to a type of the multimedia content from among the plurality of external electronic devices;
However, in an analogous art, Kannan teaches identify an external electronic device corresponding to a type of the multimedia content from among the plurality of external electronic devices, [Abstract describes selecting a receiving device (external electronic device) from a plurality of receiving devices that is capable of showing the type of multimedia content, file format for example, as further described in Par.[0044]; Figure 4 shows the workflow similar to the recited claim];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Seo to select a device for continuous play based on content type. The motivation/suggestion would have been to load and provide shared content on the receiving device without failure, [Kannan: Abstract].
Regarding claim 9, Seo discloses the electronic device of claim 1, and Seo teaches identify whether the electronic device is connectable with a plurality of external electronic devices interlocked with the electronic device, [Par. [0092] describes multiple portable devices and a separate content producing device as also shown in Figure 2; Figure 8 shows verifying if the needed software is installed in the ‘other’ device (whether connectable external device) before outputting notification; Figure 5 shows checking if degree of proximity between the two devices satisfies a predefined condition (~whether connectable external device)]; 
in response to identifying of the external electronic device, display the visual object through the at least one display, [Figure 5 shows outputting notification inquiring about continuous play; Figure 1B (and Par.[0073]) shows notification (visual object) and continuous play from portable device to TV; Figure 18 shows the notification for continuous play from smart phone (~electronic device) to TV (~external electronic device)]
Seo does not explicitly teach identify an external electronic device corresponding to a context of the multimedia content based on recognizing the multimedia content from among the plurality of external electronic devices;
However, in an analogous art, Kannan teaches identify an external electronic device corresponding to a context of the multimedia content based on recognizing the multimedia content, from among the plurality of external electronic devices, [Abstract describes selecting a receiving device (external electronic device) from a plurality of receiving devices that is capable of showing the context of multimedia content, such as content characteristics, as further described in Par.[0044]; Figure 4 shows the workflow similar to the recited claim];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Seo to select a device for continuous play based on content type. The motivation/suggestion would have been to load and provide shared content on the receiving device without failure, [Kannan: Abstract].
Regarding claim 10, the combined teachings of Seo and Kannan disclose the electronic device of claim 9, and Kannan teaches wherein recognizing the multimedia content comprises recognizing at least one keyword comprised in the multimedia content or recognizing the multimedia content based on metadata of the multimedia content, [dependent claim is obvious over Seo in view of Kannan for the same reasons as above; the claim terms ‘context’ or ‘metadata’ are broad and do not have any specific controlling definition and are deemed as equivalent and the term content characteristics used to select a receiving device as described in Par.[0044] provides support for recognizing the content using its characteristics or metadata].
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant in the Remarks cites Specification Page 58, first full paragraph as the supporting subject matter but the specification simply repeats the claim language. Simply restating the function recited in the claim indicates that the specification is not written with sufficient detail and does not satisfy the written description requirements. 
Amended claim limitations introduce new 112a and 112b issues. In particular for claim 11, there does not appear to be support in the Applicant’s specification for the claim limitations “receive a response message…”, “identify…”, “in response to identifying..” as explained in the rejection 112a in this Office action. The notification that is requested and shown on the external electronic device appears to be the one corresponding to Figure 22B which requires a user input. Instead in the Applicant’s specification PGPub Par. [0226], the response message appears to come from a server or the external electronic device indicating that the external electronic device is allowed to continuously reproduce content and this response is not described as an input from the user to the notification provided on the display of the external electronic device in Figure 22B. In the next limitation “in response to identifying…”, it is not clear where the claimed display is, if it is on the electronic device or the external electronic device and what the executable object is and the Applicant’s specification does not offer clear description. Claim 1 suffers from some of the same 112a and 112b issues as explained above. 
Previous 112b rejection is withdrawn because the Applicant removed the limitation in question in the amended claims. 
Claim amendments raise new matter and indefiniteness issues as explained in this office action and therefore, rejection of claims is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441